Per Curiam.

Appellant-wife was granted a divorce from appellee-husband by the trial court. From a total estate of $28,982.41, appellant was awarded a property settlement of $11,463.79. In addition, the court awarded appellant alimony amounting to $9,100.00 payable every two weeks at the rate of $175.00 per payment for a period of two years.
The only issue involved in this appeal is whether under all the facts in this case, the trial court erred in limiting the award of alimony to the appellant for a period of two years. Upon a review of the record, the briefs submitted, and the argument of counsel at the hearing before this court, we are of the opinion that this appeal is manifestly without merit. No abuse of discretion has been shown on the part of the trial judge in limiting the award of alimony to a period of two years. Tanguay v. Tanguay, 41 Haw. 345-348; Nobrega v. Nobrega, 14 Haw. 152. See also Richards v. Richards, 44 Haw. 491, 355 P.2d 188; Crow v. Crow, 49 Haw. 258, 414 P.2d 82.
Judgment is affirmed, and appellant’s request for attor*522ney’s fees and costs is denied in the exercise of our discretion.
Jolm E. Parks, attorney for Libellant, Cross-Libellee, Appellant.
Gene A. Trini, attorney for Libellee, Cross-Libellant, Appellee.